DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                     DEXTER LIVINGSTON PARRIS,
                             Appellant,

                                       v.

                 PNC BANK, NATIONAL ASSOCIATION,
                             Appellee.

                                 No. 4D18-1766

                             [August 15, 2018]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Joel T. Lazarus, Judge; L.T. Case No.
2009CA007425.

  Dexter Livingston Parris, Plantation, pro se.

  No brief filed for appellee.

PER CURIAM.

  Affirmed. Fla. R. App. P. 9.315(a).

DAMOORGIAN, FORST and KUNTZ, JJ., concur.

                            *           *          *

  Not final until disposition of timely filed motion for rehearing.